On Second Motion for Rehearing.
One of the propositions urged in appellees' motion for rehearing was that, if the court erred in submitting the alleged negligent condition of the gun as a basis for recovery, such error was invited by appellants. The requested instruction of appellants was in general terms and to the effect that, if the defendants exercised ordinary care to furnish Charles Wolfe a reasonably safe place to work and reasonably safe machinery and appliances with which to work, then the verdict should be returned in favor of the defendants.
The requested instruction did not contain any statement that it was presented subject to the exceptions taken to that portion of the charge of the court submitting the alleged negligent condition of the gun as a basis for recovery.
This court fully recognizes the rule that, if an error is invited, no successful complaint can be made of it on appeal, and has often enforced that rule; but we think it would be an unreasonable application of the rule to say that after appellants had specifically excepted to that portion of the charge submitting the alleged negligent condition of the gun as a distinct and separate basis of recovery they waived their objections by the requested instruction above mentioned. As noted, that instruction was in general terms and with no special reference to any of the several grounds of negligence submitted by the court to the jury, and the substance of it was given by the trial court, and properly so in view of the other grounds of negligence submitted.
Appellants' contention now under discussion was not overlooked in our consideration of the original motion for rehearing, but it was not discussed and this additional conclusion is filed at the earnest instance of the appellees in their second motion for rehearing, which is overruled; appellees having been granted leave to file said motion.
Motion overruled.
CONNER, C.J., not sitting, serving on writ of error committee at Austin.